Citation Nr: 1814853	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  10-25 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected hypertension and/or service-connected adjustment disorder with anxiety.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the Army from September 1989 to June 1994, with additional service in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in October 2013.  A transcript of the hearing is associated with the claims files.

This appeal was last before the Board in September 2017 where it was remanded for further development.  The Board finds that there has been substantial compliance with the directives of this latest Remand decision, including the procurement of new VA examinations and opinions for the claimed condition.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board notes that during the pendency of this claim, the Veteran has perfected an appeal as to entitlement to service connection for bilateral shoulder disorders.  See December 2015 VA Form 9.  In his appeal, he has requested a videoconference hearing before the Board.  The Veterans Appeals Control and Locator System (VACOLS), which is an automated database for tracking appeals and monitoring pending workloads, reflects that this issue is awaiting a scheduling of the requested hearing.  As such, the claim is not currently before the Board.


FINDING OF FACT

The Veteran's erectile dysfunction was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to be caused or aggravated by a service-connected disability.
CONCLUSION OF LAW

Service connection for erectile dysfunction, to include as secondary to the service-connected hypertension and/or secondary to the service-connected adjustment disorder, is not established. 38 U.S.C. §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Erectile Dysfunction

The Veteran is seeking entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected hypertension and/or adjustment disorder with anxiety.  See February 2014 Board hearing; see also November 2011 VA examination ("patient described becoming anxious after he began treatment for his hypertension...also worries he will not be able to perform sexually due to his treatment, although he acknowledges that he was told this is not the case.").

Applicable Law

Service connection will be granted for disability that results from injury or disease in the line of duty in active military service or, if pre-existing such service, was aggravated by in-service disease or injury.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a) (2017).

In order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Alternatively, secondary service connection may be granted for disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2008).  The evidence must show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (holding that when aggravation of a non-service-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).

Where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002). 

When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of psychiatric, respiratory, or orthopedic disorders.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

Facts & Analysis

The Board will begin by addressing the theory of direct service connection.
As noted above, the first element of direct service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  The Veteran has been afforded multiple VA examinations in conjunction with this claim, and the existence of a current disability is not in question.  See i.e February 2013 VA examination ( "Diagnosis: erectile dysfunction").  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of direct service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  Here, the Veteran does not contend that his ED began in service or shortly thereafter, a notion corroborated by the record as STRs are silent for documentation of the disorder.  The records reveal no complaints or treatment related to the Veteran's erectile dysfunction or its associated symptoms.  The record indicates that the Veteran began experiencing ED symptoms since approximately 2007, seeking ongoing treatment with a private provider beginning in 2010.  See November 2010 Dr. Jack Dwosh note.  The Veteran has been diagnosed with low testosterone and treated with medication for ED.  See October 2012 LabCorp results ("low serum testosterone.")  The Veteran's active military service ended in June 1994.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge).

Lastly, the third element of direct service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical opinions of record regarding direct service connection are negative.  The July 2016 VA examiner and September 2017 VHA opinion do not address direct service contention, but the May 2010 and February 2013 VA examiners determined that it was less likely than not that the Veteran's current ED was related to his military service.  The examiners clearly reviewed the STRs and other evidence in the claims folder and provided opinions that are supported by and consistent with the evidence of record.  There is no positive evidence to the contrary of this opinion in the claims file.  The treatment records do not provide contrary evidence.  For all of these reasons, direct service connection for ED is not warranted.
The Board will now address the theory of secondary service connection.  The Veteran also seeks service connection for ED, as secondary to his already service-connected hypertension and/or adjustment disorder with associated medications.

As noted above, a current diagnosis has been established.  The Veteran has satisfied the first element of secondary service connection.  Also, the Veteran is currently service-connected for hypertension and adjustment disorder.  Thus, the Veteran has satisfied the second element of secondary service connection.

The third element of secondary service connection requires medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  In this regard, there are arguably positive and negative medical opinions of record. 

As for the positive evidence, the Board notes the private opinions rendered by the Veteran's treating physician Dr. JD, which suggests that a relationship exists between the Veteran's HTN and ED.  In a November 2010 treatment record, he noted that the Veteran "takes Diovan and Hytrin for hypertension and the ED issues seem to correlate time line with use of these agents."  Thereafter, in October 2012, the same physician opined that the Veteran's "ED issues are caused by anti-hypertension medications;" however, he provided no further rationale for either of these statements and conclusions.  Lastly, on VA examination in May 2010, the VA examiner 

Regarding the negative evidence, the May 2010 VA examiner concluded that the ED was not related to hypertension because it is of the "psychogenic variety."  For the rationale, the examiner opined that the Veteran was "not on any medicines for treatment of high blood pressure that are known to cause erectile dysfunction."  Therefore, in conclusion, the examiner opined that the Veteran's ED was psychogenic in nature, but did not provide any analysis regarding this conclusion, contradictorily making a finding that the Veteran's "mental status is normal." In addition, there was no discussion about the other risk factors present, including the low testosterone/hypogonadism.  Thus, the Board affords the May 2010 VA examination and opinions minimal probative value.
In February 2013, a VA medical examiner reviewed the Veteran's claims file and rendered an opinion as to the etiology of his erectile dysfunction, stating that his disability is less likely than not related to his service-connected hypertension or his hypertension medications, and that it is not secondary to any mental or emotional problems.  In addition, the examiner specifically opined that the Veteran's erectile dysfunction "is most likely caused by or a result of his low testosterone."  The examiner did not discuss the likelihood that the Veteran's medications for hypertension or adjustment disorder aggravated his low testosterone.  

In July 2016, another VA examiner opined that the Veteran's ED is less likely than not due to his hypertension or adjustment disorder and did not adequately discuss the likelihood that the Veteran's HTN or adjustment disorder, or their medications, caused or aggravated his low testosterone.  Rather, the examiner provided another mere causative opinion, identifying a recent treatment record that reflects an improvement of the ED condition due to the usage of the low testosterone medication Alprostadil.  

In light of the deficiencies noted above in the prior private and VA opinions, the Board obtained a thorough medical analysis from a physician and Assistant Professor of Urology in September 2017.  This examiner concurred with the prior negative conclusions, finding that it was less likely than not that the Veteran's current ED was caused by, related to, or worsened beyond the natural progression by his service-connected hypertension and/or adjustment disorder or associated medications.  The September 2017 examiner provided a well-reasoned rationale for disputing each alleged correlation, providing the negative opinions in the context of citations from the Veteran's medical history that demonstrate that his ED is more likely a function of his co-morbid, non-service-connected disorders, namely diabetes and the hypogonadism/low testosterone which "it is unclear if it was ever adequately treated."  Regarding hypertension, the examiner acknowledged that this disorder and associated medications are known risk factors, however the Diovan he was treated with in 2010 "in literature has a low risk of causing ED," and the record does not indicate treatment with beta blockers or calcium channel blockers which are more likely causes of ED.  Rather, the medical history indicates treatment for diabetes which "in particular is a significant risk for developing ED and one of the most likely causes of his ED progression over time."  Moreover, symptoms of hypogonadism including fatigue and low testosterone laboratory testing are noted, of which there is no ongoing treatment and would cause aggravation of the ED.  As for the Veteran's mental health and its impact on the claimed disorder, the examiner concluded that the ED was organic, not psychogenic in nature, explaining that the worsening over time and responsiveness to medication identifies that it is "consistent with a physical disorder and not psychological in nature."  In addition, the examiner noted a review of the Veteran's medication list and identified that he was not taking any medication known to cause or effect ED, noting that while some anxiety medications are known to impact sexual drive, the Veteran is not taking any of these and he still has ED.   

The Board finds the negative evidence outweighs the positive on the issue of secondary service connection.  It is to be noted that the Board is not free to substitute its own judgment for as such a medical expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, the Board is required to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  As the VA examiners provided detailed explanations as to why the Veteran's erectile dysfunction is not related to his service-connected disabilities, the Board finds the probative value of the VA examination reports is greater than the cursory conclusions of the private physician.  The Board is not persuaded by the private treatment record because it does not indicate that it was based on all of the pertinent facts, and no underlying reason for the opinion was provided for the statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Thus, the private diagnosis cannot be considered as competent medical evidence of an etiological relationship between the Veteran's current erectile dysfunction and his service-connected Type II diabetes mellitus.

In contrast, the September 2017 Urologist accurately and thoroughly characterized the evidence of record.  The reports of the Veteran's medical history and the clinical findings are consistent with the entire body of medical evidence of record.  There is no basis on which to find that the September 2017 VA medical opinion is deficient.  The treatment records do not provide contrary evidence.  As such, service connection on a secondary basis for erectile dysfunction is not warranted.

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim, including his recent November 2017 statement which reiterated his past contention that the hypertension medicinal treatment correlated with the ED.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., experiencing erectile dysfunction.  However, the cause of the condition is an inherently medical question which requires medical professionals to determine.  The medical evidence has been discussed at length above and is found to be more persuasive (and competent) on the issue of nexus in this case.

As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  The Veteran's claim of entitlement to service connection for erectile dysfunction, to include as secondary to hypertension and/or adjustment disorder, is not warranted.


ORDER

The claim of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected hypertension and/or service-connected adjustment disorder with anxiety, is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


